Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s IDS, totaling 22 pages and containing hundreds of references, has been perused.  Applicant is reminded that only patents that are “pertinent to the patentability of the claims” should be submitted.  The patents submitted by Applicant are largely not relevant to the claims in the current case.  Due to the very large number of references submitted, Examiner has only viewed the cover figure of each reference, and may have missed pertinent information.  If Applicant would like to submit a smaller selection of more pertinent references (likely less than 50), he may submit these on an additional IDS, and Examiner will review them more closely.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	On lines 4 and 5 of claim 1 is the phrase “clipper head…..that is configured to clip hair at or near a patient’s surgical site”.  It is not clear what structure this infers.  Examiner has seen some surgical clippers that are narrower than standard hair clippers, but it is not clear what boundaries may exist between a surgical hair clipper and a standard hair clipper.

--A method comprising; 
providing 
And then line 13 could be deleted.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Leung et al.(2003/0131480), who shows a method and clipper with all of the recited limitations, including;
a body having an exterior surface (see cover figure); 
a motor (12) disposed within the body; 
a clipper head (8,10, etc.), operably coupled to the body, that is powered by the motor and that is configured to clip hair at or near a patient's surgical site (capable of doing so); 
a power actuator (18, lines 3-4, paragraph 0024) integrated with the exterior surface of the body that is configured to power on and off the motor in response to 
at least one boost actuator (20) integrated with the exterior surface of the body and configured to provide increased operating performance of the clipper head when actuated by a user (see paragraph 0033); 
the method comprising: 
when the motor is powered on, and in response to actuation of the at least one boost actuator by the user, providing the increased operating performance of the clipper head for only a set amount of time.
	Examiner notes that the set amount of time is not required to be controlled by the trimmer.  If a user employs the booster for any amount of time (e.g. 2.47 second) than that is a set amount of time.
	In regard to claim 2, note in the cover figure that the boost actuator (20) is located on a front side of the clipper

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al.(2003/0131480).

The purpose of Leung’s booster is set forth in paragraph 0033, namely “to trim thick hairs or due to an irregular trimming surface”.  The amount of time required to perform these functions will vary, depending on how much thick hair there is, or how large the irregular surface is.  If there is one second worth of thick hair, then it is obvious to one of ordinary skill to run the booster for one second.  If there is two seconds worth of thick hair, then it is obvious to run the booster for two seconds.  The same goes for 5 or 10 seconds.
Claims 1 and 2 are included in this rejection, as it further discusses the “set amount of time” mentioned in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al.(2003/0131480) in view of Fuchs et al.(6,393,701), Erdmann et al.(2016/0304269) and Richards (2006/0254063).
Leung, as set forth in either of the rejections above, shows a clipper with all of the recited limitations except for a second boost actuator on the opposite side.
Examiner take Official Notice that in the art of hand tools it is old and well known to provide identical-function buttons on the opposing sides of tools, for the purpose of accommodating left or right handed people.  Some examples of this are Richards (paragraph 0042), Erdmann (16,31, read claim 3), and Fuchs (lines 15-17, column 3).  Additional examples can be provided if challenged.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724